           Case 3:19-cr-00276-VLB Document 208 Filed 02/27/20 Page 1 of 2

                                                                       FEB 27 2020 PH3: 34
                                                                       FILEU-U:3DC-CT -t·JE\tHAI..JnJ
                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                    · - - - - - - - - - - -x

UNITED STATES OF AMERICA                             Crim. No. 3:19CR00276(VLB)

v.

ORLANDO MARTINEZ,                                    February 27, 2020
a.k.a "Bolo"

     - - - - - - -------------------------------x

               FINDINGS AND RECOMMENDATION ON A PLEA OF GUilTY

         The captioned matter was referred to the undersigned by Judge Vanessa L.

Bryant, and a hearing was conducted, in open court and on the record, with the written

consent of the defendant, counsel for the defendant and counsel for the United States,

regarding the defendant's request to change his plea to "Guilty" as to Count One of the

Superseding Indictment. Based upon the answers given by the defendant under oath

and in the presence of counsel; the remarks of defense counsel and counsel for the

government; and the written representations in the plea agreement; I find the following:

•        that the defendant is competent to plead;

•        that he understands the charges against him;

•        that he knows he has the right to be represented by counsel at trial and at every

other stage of the proceeding, and is satisfied with his current counsel;

•        that he understands his right to trial, including the right to confront and cross-

examine adverse witnesses, to be protected from compelled self-incrimination, to testify

and present evidence, and to compel the attendance of witnesses;

•        that he knows the maximum possible sentence including the maximum possible
        Case 3:19-cr-00276-VLB Document 208 Filed 02/27/20 Page 2 of 2



terms of imprisonment and supervised release, and the maximum potential fine that

could be imposed;

•      that he knows the mandatory minimum terms of imprisonment and supervised

release that apply to this conviction;

•      that he knows that the Court is obligated to consider the advisory sentencing

guidelines range, possible departures under the sentencing guidelines, and other

sentencing factors under applicable sentencing law, and that any factual disputes at

sentencing will be resolved by the Judge by a preponderance of the evidence;

•      that he understands the mandatory immigration consequences and the other

collateral consequences of a felony conviction;

•     that he knows he will not be permitted to withdraw his plea of guilty if the

sentence imposed is other than he anticipates;

•     that he understands his right to appeal, and that his limited waiver of that right is

made knowingly and of his own free will;

•     that there is a factual basis for the defendant's plea; and

•     that the defendant's waiver of rights and plea of guilty have been knowingly and

voluntarily made and not coerced.

      Accordingly, I hereby RECOMMEND that the defendant's plea of guilty be

accepted.

      Dated this 27th day of February, 2020, at New Haven, Connecticut.


                                              /s/ Sarah A. L. Merriam, USMJ
                                           s'&-ah A. L. Merriam
                                           upited States Magistrate Judge
